                 IN TFIE LINITED STATES DISTRICT COURT                               PILEM
                                                                                            rLLE,   tldr:
            FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA                            ^sfiEt
                            ASFMVILLE DIVISION                                      DEC     I 4 ?AW
                               DOCKET NO. 1 :18CR76                           #3,,M#BEL
LTNITED STATES OF AMERICA
                                                    CONSENT ORDER AND
              V.                                  JUDGMENT OF FORFEITURE

PAUL DELAVAN KNOKE


      WHEREAS, the defendant, PAUL DELAVAN KNOKE, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third parly claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, arurouncement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P . 32.2(b)( 1) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, TFIEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           oDell Dimension 5150 desktop computer, SN: 1BKW7B1;
           oDell DHM desktop computer, SN: 88KSX51;
           eAssorted thumb drives, including one PNY and three Lexar brand
            thumb drives;
         . Four VHS tapes;
         o Assorted digital media cardsl and
         o Various CD's and DVD's;
      All seized from Paul Delavan Knoke during the course of the
      investigation.

      The United States Marshal andlor other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of       the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserling any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
            Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
      the United States Attorney's Office is authorized to conduct any discovery needed
      to identifu, locate or dispose of the property, including depositions, interrogatories,
      requests for production of documents and to issue subpoenas, pursuant to Fed. R.
      Civ. P.45.

             Following the Court's disposition of all timely petitions filed, a final order of
      forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
      party files a timely petition, this order shall become the final order and judgment of
      forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
      have clear title to the property and shall dispose of the property according to law.
      Pursuant to Fed. R. Crim. P.32.2(bX4)(A), the defendant consents that this order
      shall be final as to defendant upon filing.

      SO AGREED:




6,)                BAIN-CREED
      Assistant United States Attorney


        F","1"   uvk*u
      PAUL DELAVAN KNOKE
      Defendant




      EMILY M. JONES
      Attorney for Defendant
                                                 Signed:




                                                                    METCALF
                                                 United    S
                                                 Western District of North Carolina
